Order entered May 22, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00070-CV

                              MIKE ARMSTRONG, Appellant

                                              V.

            JAMES M. SUGGS, JR. AND SUGGS LAW FIRM, P.C., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-08688

                                          ORDER
       We GRANT appellant’s May 14, 2015 motion for an extension of time to pay the filing

fee. Appellant shall pay the filing fee by JUNE 4, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE